CALOGERO, J.,
would grant rehearing regarding the alleged contempt by Wayne R. Crouch. Attorney Crouch was told by deposing counsel one hour before the scheduled deposition essentially that Trooper Le-det’s appearance was required at 1:00 pm on April 4, 1988, and that non-appearance would be dealt with harshly. Crouch thus had reason to believe that counsel and the deposition reporter would be standing by in counsel’s office. Therefore, when Judge Lee told Crouch by telephone at 1:15 pm that the setting of the protective order did not stay the deposition of Ledet, nor the effectiveness of the subpoena duces tecum, Crouch had a duty to call opposing counsel and advise that he and his client would appear at the deposition just as soon as they could get to counsel’s office. Not doing at least that after a telephone communication with the judge is the evidence which I believe supports the district judge’s finding Crouch guilty of contempt.